                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                 5:15-cv-66-GCM

MARSHALL LEE BROWN, JR.,            )
                                    )
            Plaintiffs,             )
                                    )
      vs.                           )
                                    )                                 ORDER
GEORGE T. SOLOMON, et al.,          )
                                    )
            Defendants.             )
___________________________________ )


       THIS MATTER comes before the Court on the parties’ Status Report, (Doc. No. 69), in

which they request an additional 60 days to allow the parties to continue their settlement

negotiations in this matter. This request for an extension will be granted for good cause shown

until February 11, 2020. However, if this matter is not settled by that date, the parties should

anticipate a trial in March 2020.

       IT IS ORDERED that the parties’ Status Report, (Doc. No. 69), is construed as a Motion

for Continuance which is GRANTED until February 11, 2020.




                                        Signed: December 17, 2019
